Citation Nr: 1114498	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-49 236	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), status post myocardial infarction.

2.  Entitlement to service connection for sleep apnea, including secondary to CAD, status post myocardial infarction.

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus, including secondary to the bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION


The Veteran served on active duty from February 1952 to June 1955 and from January 1957 to September 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable (i.e., 0 percent) rating retroactively effective from March 7, 2007, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  He also appealed the RO's denial of his other claims for service connection for CAD - status post myocardial infarction (i.e., heart attack), sleep apnea, and tinnitus.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claims require further development before being decided, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A.  Service Connection for CAD, Status Post Myocardial Infarction

Concerning this claim, the Veteran maintains that he experienced symptoms of CAD during his military service.  A March 1959 service treatment record (STR) notes he was seen after fainting.  While unconscious, he apparently was hyperventilating and experienced muscle twitching of his face and body.

Ultimately, though, this was attributed to hypoglycemia (low blood sugar), with no mention of heart disease.  Also, heart disease is not mentioned in any of his other STRs.  Indeed, a physical examination performed in September 1959 for separation from service noted that his heart was normal, and that his blood pressure also was within normal limits (106/62).  His second and final period of service ended later that same month.

The first documented evidence of heart disease was not until many years later.  VA treatment records dated since 2000 list a diagnosis of CAD, status post myocardial infarction 42 years earlier.  Several of these records note a history of two myocardial infarctions, with the first reportedly occurring during the Veteran's military service.

This history of a myocardial infarction during service is not documented in the records concerning the Veteran's service and, therefore, insufficient to grant this claim because it is unclear how this history was obtained or the basis of it.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for supporting medical opinions.  The Court added, instead, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's underlying decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion.  In contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.

Here, it is unclear whether this history of a prior myocardial infarction was based on an independent review of the evidence in the claims file or, instead, entirely on the Veteran's recitation of what he contends or believes had occurred in the past.  In Reonal v. Brown, 5 Vet. App. 458, 460 (1993), the Court held that medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the Veteran's self-reported and inaccurate history).  See also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  There are looming uncertainties concerning the inception of the Veteran's CAD and myocardial infarction since none of his STRs mentions a myocardial infarction, though he apparently has reported this history of this cardiac event.

So the Board is requesting a medical nexus opinion concerning whether the Veteran's CAD, status post myocardial infarction, dates back to his military service or is related to his service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain an examination and opinion when necessary to fairly decide a claim).


B.  Service Connection for Sleep Apnea

The Veteran's VA treatment records list a diagnosis of sleep apnea, so there is no disputing he has this claimed condition.  He alleges this condition was either caused or aggravated by his CAD, so should be service connected on this secondary basis since his CAD also is deserving of service connection.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  These claims, therefore, are inextricably intertwined.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Hence, this claim for service connection for sleep apnea cannot be decided until it is first determined whether the Veteran's CAD is a service-connected disability, because only then will he be able to link his sleep apnea to his military service by way of his CAD.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are inextricably intertwined when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision on the other).  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Holland v. Brown, 6 Vet. App. 443, 446 (1994); and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are intimately connected, the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).

To assist in adjudicating this claim, however, a medical nexus opinion is needed to determine whether the Veteran's sleep apnea is proximately due to, the result of, or chronically aggravated by his CAD (assuming first that his CAD is linked to his military service and, therefore, service connected).  Supporting medical evidence usually is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


C.  Initial Compensable Rating for Bilateral Hearing Loss

As already alluded to, the RO granted service connection and assigned an initial 0 percent rating for this disability.  The Veteran believes that his hearing loss has worsened since his VA compensation examination in March 2007, so much so that he is entitled to a higher rating.  Since it has been about 4 years since that last evaluation, he should be reexamined to reassess the severity of his hearing loss.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  See, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

The examiner should also comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities, since this information was not provided in the report of his March 2007 evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

D.  Service Connection for Tinnitus

The RO denied this claim because the Veteran had reported only a 7-to-8-year history of tinnitus during his March 2007 VA examination, meaning this condition only dated back to 1999 or 2000.  However, even if true, meaning it does not date back to the Veteran's military service (keeping in mind that his second and final period of service ended many years earlier, in 1959), this evaluating VA audiologist did not comment on whether the Veteran's tinnitus is proximately due to, the result of, or aggravated by his service-connected bilateral hearing loss.  So there was no indication of whether the tinnitus is secondary to this service-connected disability, which, if it is, is another viable basis for granting service connection.  See again 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Therefore, an opinion concerning this alternative possibility is needed before deciding this claim.  See again Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA compensation examination to determine the etiology of the Veteran's CAD, status post myocardial infarction.  All necessary diagnostic testing and evaluation should be performed.  The Veteran's claims file must be made available to the examiner for review of the pertinent medical and other history. 

Following a review of the claims file and a physical examination, the examiner should indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's CAD, status post myocardial infarction, is related to his military service or dates back to his service.  In providing this opinion, the examiner should comment on the March 1959 service treatment record indicating the Veteran was seen after he fainted and lost consciousness.  While unconscious, he apparently was hyperventilating and experienced muscle twitching of his face and body.  Ultimately, though, this was attributed to hypoglycemia, with no mention of heart disease.  So the VA examiner should clarify whether that episode, instead, was a myocardial infarction or an early manifestation of the later diagnosed CAD.

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  A VA examination and opinion also are needed to determine the etiology of the Veteran's sleep apnea, and in particular the likelihood (very likely, as likely as not, or unlikely) it is secondary to the CAD, meaning proximately due to, the result of, or aggravated by the CAD, assuming it is first determined the CAD is related to the Veteran's military service or dates back to his military service (i.e., itself service connected).  

This examination also should include any necessary diagnostic testing or evaluation.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  As well, schedule a VA audiology examination to reassess the severity of the Veteran's bilateral hearing loss, as well as to determine the etiology of his tinnitus in terms of the likelihood (very likely, as likely as not, or unlikely) it is secondary to the bilateral hearing loss, meaning proximately due to, the result of, or aggravated by the bilateral hearing loss.

The Veteran's claims file must be made available to the examiner for review of the pertinent medical and other history.

The testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz and corresponding average.  The examination must be conducted without the use of hearing aids.  And the examiner must additionally comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The audiologist must discuss the rationale for all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Then readjudicate the Veteran's claims in light of the additional evidence.  If any claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



